PROSPECTUS Filed Pursuant to Rule 424(b)(3) Registration Nos. 333-166013 333-166013-01 through 333-166013-23 Ply Gem Industries, Inc. Exchange Offer for $150,000,000 13.125% Senior Subordinated Notes due 2014 and Related Guarantees The Notes and the Guarantees · We are offering to exchange $150,000,000 of our outstanding 13.125% Senior Subordinated Notes due 2014 and certain related guarantees, which were issued on January11, 2010 and which we refer to collectively as the initial notes, for a like aggregate amount of our registered 13.125% Senior Subordinated Notes due 2014 and certain related guarantees, which we refer to collectively as the exchange notes.The exchange notes will be issued under an indenture dated as of January 11, 2010. · The exchange notes will mature on July 15, 2014.We will pay interest on the exchange notes on January 15 and July15 of each year, beginning on July15, 2010, at a rate of 13.125% per annum, to holders of record on the January 1 or July 1 immediately preceding the interest payment date. · The exchange notes will be unsecured and will be subordinated in right of payment to all of our existing and future senior debt, including borrowings under our senior secured asset-based revolving credit facility (the “ABL Facility”) and our existing 11.75% senior secured notes due 2013 (the “Senior Secured Notes”). The exchange notes will be structurally subordinated to all indebtedness and other liabilities (including trade payables) of our subsidiaries that are not guarantors. · The exchange notes will initially be jointly and severally, irrevocably and unconditionally guaranteed on a senior subordinated basis, subject to certain limitations described herein, by Ply Gem Holdings, Inc. and all our subsidiaries located in the United States (other than Unrestricted Subsidiaries as such term is defined in “Description of Notes”). The related guarantees will be general unsecured obligations of the guarantors and will be subordinated in right of payment to all existing and future senior debt of the guarantors, which includes their guarantees of the ABL Facility and the Senior Secured Notes. Terms of the exchange offer · It will expire at 5:00p.m., NewYork City time, on June 30, 2010, unless we extend it. · If all the conditions to this exchange offer are satisfied, we will exchange all of our initial notes that are validly tendered and not withdrawn for the exchange notes. · You may withdraw your tender of initial notes at any time before the expiration of this exchange offer. · The exchange notes that we will issue you in exchange for your initial notes will be substantially identical to your initial notes except that, unlike your initial notes, the exchange notes will have no transfer restrictions or registration rights. · The exchange notes that we will issue you in exchange for your initial notes are new securities with no established market for trading. Before participating in this exchange offer, please refer to the section in this prospectus entitled “Risk Factors” commencing on page 15. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of those exchange notes.The letter of transmittal states that by so acknowledging and by delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act of 1933, as amended.This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for initial notes where those initial notes were acquired by that broker-dealer as a result of market-making activities or other trading activities.We have agreed that, for a period of 180 days after the expiration date, we will make this prospectus available to any broker-dealer for use in connection with any such resale.See “Plan of Distribution.” The date of this prospectus isJune 1,2010. TABLE OF CONTENTS Page Market and Industry Data 2 Prospectus Summary 3 Summary of the Exchange Offer 6 Summary of Terms of the Exchange Notes 10 Summary Historical Financial Information 13 Risk Factors 15 Note Regarding Forward-Looking Statements 28 Use of Proceeds 29 Capitalization 30 Selected Historical Consolidated Financial Information 31 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Business 53 Management 66 Executive Compensation 70 Certain Relationships and Related Party Transactions 81 Principal Stockholders 82 Description of Other Indebtedness 83 The Exchange Offer 87 Description of Notes 96 Federal Income Tax Considerations 150 Plan of Distribution 157 Legal Matters 158 Experts 158 Where You Can Find More Information 158 Index to Financial Statements F-1 MARKET AND INDUSTRY DATA Market data and other statistical information used throughout this prospectus are based on independent industry publications, government publications, reports by market research firms or other published independent sources. Some data are also based on good faith estimates by our management, which are derived from their review of internal surveys, as well as the independent sources listed above. 2 PROSPECTUS SUMMARY This summary may not contain all of the information that may be important to you. You should read this prospectus carefully in its entirety before making an investment decision. In particular, you should read the section entitled “Risk Factors” included elsewhere in this prospectus and the consolidated financial statements and notes thereto included elsewhere in this prospectus. Unless otherwise specified or the context requires otherwise, (i) the term “Ply Gem Industries” refers to Ply Gem Industries, Inc., the principal operating subsidiary of Ply Gem Holdings; (ii) the term “Ply Gem Holdings” refers to Ply Gem Holdings, Inc.; (iii) the terms “we,” “us,” or “our,” “Ply Gem” and the “Company” refer collectively to Ply Gem Holdings and its subsidiaries; (iv) the term “CI Noteholders” refers collectively to Caxton-Iseman (Ply Gem) III, L.P. and Caxton-Iseman (Ply Gem) IV, L.P.; (v) the term “Senior Note Offering” means the issuance of an additional $25.0 million aggregate principal amount of Senior Secured Notes on October 23, 2009 and (vi) the term “Refinancing Transactions” means (a) the Note Transfer (as defined herein), (b) the Note Contribution (as defined herein) and (c) the offering of the initial notes and the use of proceeds from such offering. The use of these terms is not intended to imply that Ply Gem Holdings and Ply Gem Industries are not separate and distinct legal entities. The term “initial notes” refers to the 13.125% Senior Subordinated Notes due 2014 that were issued on January11, 2010 in a private offering, andthe term “exchange notes” refers to the 13.125% Senior Subordinated Notes due 2014 offered with this prospectus.The term “notes” refers to the initial notes and the exchange notes, collectively. Our Company We are a leading manufacturer of residential exterior building products in North America. We offer a comprehensive product line of vinyl siding and skirting, vinyl windows and doors, and vinyl and composite fencing and railing that serves both the home repair and remodeling and new home construction sectors in the United States and Western Canada. Vinyl building products have the leading share of sales by volume in siding and windows, and a fast growing share of sales by volume in fencing in the United States. We also manufacture vinyl and aluminum soffit and siding accessories, aluminum trim coil, wood, vinyl, aluminum and vinyl and aluminum clad windows, steel and fiberglass doors and stone veneer, enabling us to bundle complementary and color-matched products and accessories with our core vinyl products. We believe our broad product offering and geographically diverse manufacturing base allow us to better serve our customers and provide us with a competitive advantage over other vinyl building products suppliers. We have two reportable segments: (i) siding, fencing and stone and (ii) windows and doors. We market our products using several leading brands across multiple price points, which enables us to diversify our sales across distribution channels with minimal channel conflict and reach the greatest number of end customers. We believe we are able to compete on favorable terms and conditions and maintain a strong customer base as a result of our extensive distribution coverage, high quality, innovative and comprehensive product line, proprietary vendor managed inventory program and production efficiency. Ply Gem Holdings is a holding company with no operations or assets of our own other than the capital stock of our subsidiaries. For the three months ended April 3, 2010, we had net sales of $204.2 million, adjusted EBITDA of $12.1 million and net income of $54.1 million including a $98.2 million gain on extinguishment of debt. For the year ended December 31, 2009, we had net sales of $951.4 million, adjusted EBITDA of $113.7 million and operating earnings of $40.1 million. 3 Our Sponsor As of the date of this prospectus, affiliates of, and companies managed by, CI Capital Partners LLC, formerly known as Caxton-Iseman Capital LLC, including Caxton-Iseman (Ply Gem), L.P., Caxton-Iseman (Ply Gem) II, L.P. and Frederick J. Iseman (collectively, the “Sponsor”), beneficially own approximately 83% of the common stock of the indirect parent company of Ply Gem Industries. Use of Proceeds We will not receive any proceeds from the issuance of the exchange notes. We are making this exchange offer solely to satisfy certain of our obligations under our registration rights agreement entered into in connection with the offering of the initial notes. Refinancing Transactions Prior to the issuance of the initial notes, we had $360.0 million aggregate principal amount of 9% senior subordinated notes due 2012 (the “9% notes”) outstanding. Caxton-Iseman (Ply Gem) III, L.P. and Caxton-Iseman (Ply Gem) IV, L.P. (together, the “CI Noteholders”), which are affiliates of the Sponsor, owned approximately $281.3 million aggregate principal amount of our 9% notes. Through a series of transactions, (i) prior to the closing date of the offering of the initial notes, approximately $218.8 million aggregate principal amount of the 9% notes held by the CI Noteholders were transferred to affiliates of the Sponsor who are our indirect stockholders and ultimately to Ply Gem Prime Holdings, Inc. ("Ply Gem Prime Holdings"), our indirect parent company, and (ii) on February 12, 2010, such notes were transferred to our parent company, Ply Gem Holdings (collectively, the “Note Transfer”). Such 9% notes were then transferred to Ply Gem Industriesas a capital contribution and cancelled on February 12, 2010 (the “Note Contribution”). Any interest payable on such 9% notes to a holder of record on a date prior to the Note Transfer and the Note Contribution was not contributed to Ply Gem Industries. On February 16, 2010, we redeemed the remaining $141.2 million aggregate principal amount of outstanding 9% notes (including approximately $62.5 million of the 9% notes held by the CI Noteholders) at a redemption price equal to 100% of the principal amount thereof plus accrued and unpaid interest, if any, to the redemption date.Following the redemption, the CI Noteholders no longer hold any debt securities of Ply Gem Industries. See “Refinancing Transactions.” Senior Note Offering On October 23, 2009, Ply Gem Industries issued an additional $25.0 million aggregate principal amount of Senior Secured Notes in a private placement transaction. The proceeds of the Senior Note Offering were used for general corporate purposes. The new Senior Secured Notes are part of a single class of notes together with the originally issued Senior Secured Notes and have the same terms except that the new Senior Secured Notes have a different issue date and first interest payment date, trade under a separate CUSIP number, have a different U.S. federal income tax treatment relating to the recognition of original issue discount and have no registration rights. Recent Developments OnMay 28, 2010, Ply Gem Holdings filed a Registration Statement on Form S-1 relating to its proposed initial public offering of up to $300 million of common stock. Ply Gem Holdings intends to use the proceeds that it receives from the offering to redeem or repurchase a portion of our outstanding indebtedness and to pay transaction fees and other expenses. To the extent that any selling stockholders participate in the offering, Ply Gem Holdings will not receive any proceeds from the sale of shares by such stockholders. There can be no assurance that Ply Gem Holdings' initial public offering of common stock will be completed on acceptable terms or at all. The Registration Statement on Form S-1 has not yet become effective and common stock of Ply Gem Holdings may not be sold, nor may offers to buy be accepted, prior to the time the Registration Statement becomes effective. 4 Additional Information Ply Gem Industries, Inc. is incorporated under the laws of the State of Delaware. Our principal executive offices are located at 5020Weston Parkway, Suite400, Cary, North Carolina 27513. Our telephone number is (919)677-3900. The following table describes the guarantors.All of their principal offices are located at 5020 Weston Parkway, Suite 400, Cary, North Carolina 27513, telephone number (919) 677-3900. Name of Guarantor Jurisdiction of Formation Year of Formation Alcoa Home Exteriors, Inc. (“AHE”) Ohio Alenco Building Products Management, L.L.C. Delaware Alenco Extrusion GA, L.L.C. Delaware Alenco Extrusion Management, L.L.C. Delaware Alenco Holding Corporation Delaware Alenco Interests, L.L.C. Delaware Alenco Trans, Inc. Delaware Alenco Window GA, L.L.C. Delaware Aluminum Scrap Recycle, L.L.C. Delaware AWC Arizona, Inc. Delaware AWC Holding Company (“AWC,” and together with its subsidiaries, “Alenco”) Delaware Glazing Industries Management, L.L.C. Delaware Great Lakes Window, Inc. (“Great Lakes”) Ohio Kroy Building Products, Inc. (“Kroy”) Delaware MW Manufacturers Inc. (“MW”) Delaware MWM Holding, Inc. (“MWM Holding”) Delaware Napco, Inc. (“Napco”) Delaware New Alenco Extrusion, Ltd. Texas New Alenco Window, Ltd. Texas New Glazing Industries, Ltd. Texas Ply Gem Holdings, Inc. Delaware Ply Gem Pacific Windows Corporation (“Pacific Windows”) Delaware Variform, Inc. (“Variform”) Missouri 5 SUMMARY OF THE EXCHANGE OFFER In this subsection, “we,” “us” and “our” refer only to Ply Gem Industries, Inc., as issuer of the notes, exclusive of Ply Gem Holdings and our subsidiaries. Exchange Offer We are offering to exchange $150,000,000 aggregate principal amount of our exchange notes for a like aggregate principal amount of our initial notes. In order to exchange your initial notes, you must properly tender them and we must accept your tender. We will exchange all outstanding initial notes that are properly tendered and not validly withdrawn. Expiration Date This exchange offer will expire at 5:00 p.m., NewYork City time, onJune 30, 2010 unless we decide to extend it. Conditions to the Exchange Offer We will complete this exchange offer only if: ·there is no change in the laws and regulations which would impair our ability to proceed with this exchange offer; ·there is no change in the current interpretation of the staff of the Securities and Exchange Commission (the “SEC”) permitting resales of the exchange notes; ·there is no stop order issued by the SEC that would suspend the effectiveness of the registration statement which includes this prospectus or the qualification of the exchange notes under the Trust Indenture Act of 1939; ·there is no litigation or threatened litigation that would impair our ability to proceed with this exchange offer; and ·we obtain all the governmental approvals we deem necessary to complete this exchange offer. Please refer to the section in this prospectus entitled “The Exchange Offer—Conditions to the Exchange Offer.” Procedures for Tendering Initial Notes To participate in this exchange offer, you must complete, sign and date the letter of transmittal or its facsimile and transmit it, together with your initial notes to be exchanged and all other documents required by the letter of transmittal, to U.S. Bank National Association, as exchange agent, at its address indicated under “The Exchange Offer—Exchange Agent.”In the alternative, you can tender your initial notes by book-entry delivery following the procedures described in this prospectus.For more information on tendering your notes, please refer to the section in this prospectus entitled “The Exchange Offer—Procedures for Tendering Initial Notes.” 6 Special Procedures for Beneficial Owners If you are a beneficial owner of initial notes that are registered in the name of a broker, dealer, commercial bank, trust company or other nominee and you wish to tender your initial notes in the exchange offer, you should contact the registered holder promptly and instruct that person to tender on your behalf. Guaranteed Delivery Procedures If you wish to tender your initial notes and you cannot get the required documents to the exchange agent on time, you may tender your notes by using the guaranteed delivery procedures described under the section of this prospectus entitled “The Exchange Offer—Procedures for Tendering Initial Notes—Guaranteed Delivery Procedure.” Withdrawal Rights You may withdraw the tender of your initial notes at any time before 5:00 p.m., NewYork City time, on the expiration date of the exchange offer. To withdraw, you must send a written or facsimile transmission notice of withdrawal to the exchange agent at its address indicated under “The Exchange Offer—Exchange Agent” before 5:00 p.m., NewYork City time, on the expiration date of the exchange offer. Acceptance of Initial Notes and Delivery of Exchange Notes If all the conditions to the completion of this exchange offer are satisfied, we will accept any and all initial notes that are properly tendered in this exchange offer on or before 5:00 p.m., NewYork City time, on the expiration date. We will return any initial note that we do not accept for exchange to you without expense promptly after the expiration date. We will deliver the exchange notes to you promptly after the expiration date and acceptance of your initial notes for exchange. Please refer to the section in this prospectus entitled “The Exchange Offer—Acceptance of Initial Notes for Exchange; Delivery of Exchange Notes.” Federal Income Tax Considerations Relating to the Exchange Offer Exchanging your initial notes for exchange notes will not be a taxable event to you for United States federal income tax purposes. Please refer to the section of this prospectus entitled “Federal Income Tax Considerations.” Exchange Agent U.S. Bank National Association is serving as exchange agent in the exchange offer. Fees and Expenses We will pay the expenses related to this exchange offer. Please refer to the section of this prospectus entitled “The Exchange Offer—Fees and Expenses.” 7 Use of Proceeds We will not receive any proceeds from the issuance of the exchange notes. We are making this exchange offer solely to satisfy certain of our obligations under our registration rights agreement entered into in connection with the offering of the initial notes. Consequences to Holders Who Do Not Participate in the Exchange Offer If you do not participate in this exchange offer: ·except as set forth in the next paragraph, you will not necessarily be able to require us to register your initial notes under the Securities Act; ·you will not be able to resell, offer to resell or otherwise transfer your initial notes unless they are registered under the Securities Act or unless you resell, offer to resell or otherwise transfer them under an exemption from the registration requirements of, or in a transaction not subject to, registration under the Securities Act; and ·the trading market for your initial notes will become more limited to the extent other holders of initial notes participate in the exchange offer. You will not be able to require us to register your initial notes under the Securities Act unless: ·the initial purchasers request us to register initial notes that are not eligible to be exchanged for exchange notes in the exchange offer; or ·you are prohibited by law or SEC policy from participating in the exchange offer or do not receive freely tradeable exchange notes in the exchange offer. In these cases, the registration rights agreement requires us to file a registration statement for a continuous offering in accordance with Rule415 under the Securities Act for the benefit of the holders of the initial notes described in this paragraph.We do not currently anticipate that we will register under the Securities Act any notes that remain outstanding after completion of the exchange offer. Please refer to the section of this prospectus entitled “The Exchange Offer—Your Failure to Participate in the Exchange Offer Will Have Adverse Consequences.” 8 Resales It may be possible for you to resell the notes issued in the exchange offer without compliance with the registration and prospectus delivery provisions of the Securities Act, subject to the conditions described under“—Obligations of Broker-Dealers” below. To tender your initial notes in this exchange offer and resell the exchange notes without compliance with the registration and prospectus delivery requirements of the Securities Act, you must make the following representations: ·you are authorized to tender the initial notes and to acquire exchange notes, and that we will acquire good and unencumbered title thereto; ·the exchange notes acquired by you are being acquired in the ordinary course of business; ·you have no arrangement or understanding with any person to participate in a distribution of the exchange notes and are not participating in, and do not intend to participate in, the distribution of such exchange notes; ·you are not an “affiliate,” as defined in Rule405 under the Securities Act, of ours, or you will comply with the registration and prospectus delivery requirements of the Securities Act to the extent applicable; ·if you are not a broker-dealer, you are not engaging in, and do not intend to engage in, a distribution of exchange notes; and ·if you are a broker-dealer, initial notes to be exchanged were acquired by you as a result of market-making or other trading activities and you will deliver a prospectus in connection with any resale, offer to resell or other transfer of such exchange notes. Please refer to the sections of this prospectus entitled “The Exchange Offer—Procedure for Tendering Initial Notes—Proper Execution and Delivery of Letters of Transmittal,” “Risk Factors—Risks Relating to the Exchange Offer—Some persons who participate in the exchange offer must deliver a prospectus in connection with resales of the exchange notes” and “Plan of Distribution.” Obligations of Broker-Dealers If you are a broker-dealer (1)who receives exchange notes, you must acknowledge that you will deliver a prospectus in connection with any resales of the exchange notes, (2)who acquired the initial notes as a result of market making or other trading activities, you may use the exchange offer prospectus as supplemented or amended, in connection with resales of the exchange notes, or (3)who acquired the initial notes directly from the issuer in the initial offering and not as a result of market making and trading activities, you must, in the absence of an exemption, comply with the registration and prospectus delivery requirements of the Securities Act in connection with resales of the exchange notes. 9 SUMMARY OF TERMS OF THE EXCHANGE NOTES Issuer Ply Gem Industries, Inc., a Delaware corporation. Exchange Notes Up to $150.0million aggregate principal amount of 13.125%Senior Subordinated Notes due 2014. The forms and terms of the exchange notes are the same as the form and terms of the initial notes except that the issuance of the exchange notes is registered under the Securities Act, the exchange notes will not bear legends restricting their transfer and the exchange notes will not be entitled to registration rights under our registration rights agreement.The exchange notes will evidence the same debt as the initial notes, and both the initial notes and the exchange notes will be governed by the same indenture. Maturity Date July15, 2014. Interest The exchange notes will bear interest at a rate per annum equal to 13.125%, payable semi-annually, on January15 and July15 of each year, commencing on July15, 2010. Rankings and Guarantees The exchange notes will be unsecured and will be subordinated in right of payment to all of our existing and future senior debt, including borrowings under the ABL Facility and the Senior Secured Notes.The exchange notes will be structurally subordinated to all indebtedness and other liabilities (including trade payables) of our subsidiaries that are not guarantors. The exchange notes will initially be jointly and severally, irrevocable and unconditionally guaranteed on a senior subordinated basis, subject to certain limitations described herein, by Ply Gem Holdings and all our subsidiaries located in the United States (other than Unrestricted Subsidiaries as such term is defined in “Description of Notes”). The related guarantees will be general unsecured obligations of the guarantors and will be subordinated in right of payment to all existing and future senior debt of the guarantors, which includes their guarantees of the ABL Facility and the Senior Secured Notes. As ofApril 3, 2010,we and the guarantorshad $790.0 million of senior debt comprised of $725.0 million aggregate principal amount of Senior Secured Notes and $65.0 million of borrowings under the ABL Facility, with an additional $63.5 million available to be borrowed under the revolving portion of the ABL Facility. As ofApril 3, 2010, our Canadian subsidiary had an additional $6.5 million of liabilities (including trade payables), to which the notes would have been structurally subordinated. 10 Optional Redemption Prior to January 15, 2012, we may redeem up to 40% of the aggregate principal amount of the exchange notes with the net cash proceeds from certain equity offerings at a redemption price equal to 113.125% of the aggregate principal amount of the exchange notes, plus accrued and unpaid interest, if any, provided that at least 60% of the original aggregate principal amount of the exchange notes remains outstanding after the redemption. On or after January 15, 2012, and prior to January 15, 2013, we may redeem up to 100% of the aggregate principal amount of the exchange notes with the net cash proceeds from certain equity offerings at a redemption price equal to 103% of the aggregate principal amount of the exchange notes, plus accrued and unpaid interest, if any. On or after January 15, 2013, we may redeem up to 100% of the aggregate principal amount of the exchange notes with the net cash proceeds from certain equity offerings at a redemption price equal to 100% of the aggregate principal amount of the exchange notes, plus accrued and unpaid interest, if any. At any time on or after January 15, 2012, we may redeem the exchange notes, in whole or in part, at the redemption prices listed in “Description of Notes—Optional Redemption.” Change of Control If we experience a change of control, we may be required to offer to purchase the exchange notes at a purchase price equal to 101% of the aggregate principal amount, plus accrued and unpaid interest, if any. We might not be able to pay you the required price for the exchange notes you present to us at the time of a change of control because the ABL Facility, the Senior Secured Notes or other indebtedness may prohibit payment or we might not have enough funds at that time. Following any such offer to purchase, under certain circumstances, prior to January 15, 2012, we may redeem all, but not less than all, of the exchange notes not tendered in such offer at a price equal to 101% of the principal amount, plus accrued and unpaid interest. In addition, if we experience a change of control prior to January 15, 2012, we may redeem all, but not less than all, of the exchange notes at a redemption price equal to 100% of the principal amount plus a “make-whole” premium. Restrictive Covenants The indenture governing the exchange notes, among other things, limits the ability of Ply Gem Industries and its subsidiaries to: ·incur additional indebtedness; ·pay dividends or make other distributions or repurchase or redeem our stock or make restricted payments in respect of subordinated indebtedness; ·make investments; ·sell assets; ·incur certain liens; ·enter into agreements restricting our subsidiaries’ ability to pay dividends; ·enter into transactions with affiliates; and ·consolidate, merge or sell all or substantially all of our assets. These limitations are subject to a number of important qualifications and exceptions as described under “Description of Notes—Certain Covenants.” The restrictive covenants generally do not restrict our parent company, Ply Gem Holdings, or any of its subsidiaries that are not our subsidiaries. 11 Original Issue Discount Because the initial notes were issued with original issue discount, the exchange notes should be treated as having been issued with original issue discount for U.S. federal income tax purposes. Thus, U.S. Holders (as defined in “Federal Income Tax Considerations”) will be required to include amounts representing such original issue discount in gross income on a constant yield basis for U.S. federal income tax purposes in advance of the receipt of cash payments to which such income is attributable. See “Federal Income Tax Considerations.” Use of Proceeds We will not receive any proceeds from the issuance of the exchange notes in exchange for the outstanding initial notes.We are making this exchange solely to satisfy our obligations under the registration rights agreement entered into in connection with the offering of the initial notes. Absence of a Public Market for theExchange Notes The exchange notes are new securities with no established market for them.We cannot assure you that a market for these exchange notes will develop or that this market will be liquid. Please refer to the section of this prospectus entitled “Risk Factors—Risks Related to Our Substantial Indebtedness and the Notes—There is no established trading market for the exchange notes, and you may not be able to sell them quickly or at the price that you paid.” Form of the Exchange Notes The exchange notes will be represented by one or more permanent global securities in registered form deposited on behalf of The Depository Trust Company with U.S. Bank National Association, as custodian.You will not receive exchange notes in certificated form unless one of the events described in the section of this prospectus entitled “Description of Notes—Book Entry; Delivery and Form—Exchange of Book Entry Notes for Certificated Notes” occurs.Instead, beneficial interests in the exchange notes will be shown on, and transfers of these exchange notes will be effected only through, records maintained in book-entry form by The Depository Trust Company with respect to its participants. Risk Factors See “Risk Factors” beginning on page15 for a discussion of factors you should carefully consider before deciding to invest in the exchange notes. 12 SUMMARY HISTORICAL FINANCIAL INFORMATION The summary historical financial data presented below for each of the years in the three-year period ended December31, 2009 have been derived from, and should be read together with, our audited consolidated financial statements and the accompanying notes included elsewhere in this prospectus. The summary historical financial data for the three-month periods ended April 3, 2010 and April 4, 2009 and the balance sheet data as of April 3, 2010 have been derived from our unaudited consolidated financial statements and the accompanying notes included elsewhere in this prospectus. In the opinion of management, our unaudited consolidated financial statements include all adjustments, consisting only of normal recurring adjustments, considered necessary for a fair presentation of the financial position and results of operations in these periods. The results of any interim period are not necessarily indicative of the results that can be expected for the full year or any future period. This summary historical financial data are qualified in their entirety by the more detailed information appearing in our financial statements and the related notes, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Selected Historical Financial Information,” “Use of Proceeds,” “Capitalization” and other financial information included elsewhere in this prospectus. Fiscal year ended December 31, Three months ended (Amounts in thousands) April 3, 2010 April 4, 2009 (unaudited) (unaudited) Statement of operations data:(1) Net sales $ Costs and expenses: Cost of products sold Selling, general and administrative expenses Amortization of intangible assets Goodwill impairment — Intangible asset impairment — Total costs and expenses Operating earnings (loss) Foreign currency gain (loss) ) ) Interest expense ) Interest income 53 65 Gain on extinguishment of debt — Income (loss) before provision (benefit) for income taxes ) ) ) Provision (benefit) for income taxes ) ) ) Net income (loss) $ )
